Name: Commission Regulation (EC) No 2536/2001 of 21 December 2001 amending, for the third time, Council Regulation (EC) No 1705/98 concerning the interruption of certain economic relations with Angola in order to induce the "UniÃ £o Nacional para a IndependÃ ªncia Total de Angola" (UNITA) to fulfil its obligations in the peace process, and repealing Regulation (EC) No 2229/97
 Type: Regulation
 Subject Matter: international affairs;  parliament;  international trade;  Africa;  international security
 Date Published: nan

 Avis juridique important|32001R2536Commission Regulation (EC) No 2536/2001 of 21 December 2001 amending, for the third time, Council Regulation (EC) No 1705/98 concerning the interruption of certain economic relations with Angola in order to induce the "UniÃ £o Nacional para a IndependÃ ªncia Total de Angola" (UNITA) to fulfil its obligations in the peace process, and repealing Regulation (EC) No 2229/97 Official Journal L 341 , 22/12/2001 P. 0070 - 0070Commission Regulation (EC) No 2536/2001of 21 December 2001amending, for the third time, Council Regulation (EC) No 1705/98 concerning the interruption of certain economic relations with Angola in order to induce the "UniÃ £o Nacional para a IndependÃ ªncia Total de Angola" (UNITA) to fulfil its obligations in the peace process, and repealing Regulation (EC) No 2229/97THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1705/98 of 28 July 1998 concerning the interruption of certain economic relations with Angola in order to induce the "UniÃ £o Nacional para a IndepÃ ªndencia Total de Angola" (UNITA) to fulfil its obligations in the peace process, and repealing Regulation (EC) No 2229/97(1), as last amended by Commission Regulation (EC) No 2231/2001(2), and in particular article 9 thereof,Whereas:(1) Article 9 of Regulation (EC) No 1705/98 empowers the Commission to amend the annexes fo the Regulation on the basis of determinations by either the competent authorities of the United Nations or the Government of Unity and National Reconciliation of Angola or in the case of Annex VIII on the basis of information and notification supplied by the Member States.(2) In Annex II to Regulation (EC) No 2231/2001 replacing Annex VII to Regulation (EC) No 1705/98 corrections of the spelling of certain names have proved necessary. Therefore Annex VII should be amended accordingly. Annex VII to Regulation (EC) No 1705/98 lists the persons covered by the freeze of funds under that Regulation.(3) Annex VIII lists the names and addresses of the competent national authorities. The Government of Ireland has informed the Commission of changes in the Irish competent authority and therefore Annex VIII should be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1705/98 is amended as follows:(a) in Annex VII:"Chisuku Enriques" is replaced by "Chisuku Henriques","Kalunda Alfonso Figeiredo Pinto" is replaced by "Kalunda Alfonso Figueiredo Pinto","Kanvualuku Julian" is replaced by "Kanyualuku Julian","Kassene Pedro" is replaced by "Kassesse Pedro";(b) in Annex VIII:" Central Bank of Ireland Financial Markets Department PO Box 559 Dame St Dublin 2 tel.: (351-1) 671 66 66andDepartment of Foreign AffairsBilateral Economic Relations Division76-78 Harcourt St Dublin 2 tel.: (353-1) 408 24 92"shall be added to the list of competent national authorities for Ireland.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 December 2001.For the CommissionChristopher PattenMember of the Commission(1) OJ L 215, 1.8.1998, p. 1.(2) OJ L 301, 17.11.2001, p. 17.